DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 11/13/2020. Claims 1-20 are currently pending in the application. An action follows below:
Claim Objections
Claim 5 is objected to because of the following informalities: “is” in line 2 should be changed to -- are -- because of the grammatical error.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the color” in line 1 should be changed to -- a color -- because of no sufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “is” in line 2 should be changed to -- are -- because of the grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2-3, this claim recites limitations, “wherein the dispersion further comprises less than 10% of a stabilizing agent by weight of the dispersion” in claim 2 and “wherein the dispersion is free of the stabilizing agent” in claim 3. Since claim 2 can be construed “a stabilizing agent in the dispersion” and claim 3 requires “no stabilizing agent in the dispersion,” it is unclear whether these claims require a stabilizing agent or no stabilizing agent in the dispersion, thereby rendering these claims not clearly defined.
As per claim 4, this claim is therefore rejected for the same reason set forth in claim 2 above.
As per claims 16-17, see the discussion in the rejection of claims 2-3 for similar limitations.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “the charged particles capable of being switched between an open state and a closed state” in lines 13-17, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, the original disclosure, specifically Fig. 1 and ¶¶ 25-26 of the corresponding U.S. publication US 2021/0149267 A1, explicitly discloses the variable transmission electro-optical device 10 switching to a closed state and, specifically Fig. 3 and ¶ 27 of the corresponding U.S. publication, explicitly discloses the variable transmission electro-optical device 10 switching to an open state. However, the whole original disclosure does not explicitly discuss in detail how the charged particles are capable of being switched between an open state and a closed state, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 15, see the above rejection of claim 1 for similar limitation.
As per claims 2-14 and 16-20, these claims are therefore rejected for the same reason set forth in independent claim 1 or 15 above.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2005/0270267 A1.)
As per claim 1, John son discloses a variable transmission electro-optic medium (see at least Figs. 2, 5) comprising an encapsulated bistable dispersion including a plurality of electrically charged particles and a fluid (see at least Figs. 2, 5; ¶ 27, disclosing an encapsulated bistable dispersion including a plurality of electrically charged particles [14, 14’] and a fluid [13],) the charged particles being movable by application of an electric field and capable of being switched between an open state and a closed state (see at least Figs. 2A-2B; ¶ 28, disclosing the charged particles [14, 14’] being movable by application of an electric field and capable of being switched between an open state as shown in Fig. 2A and a closed state as shown in Fig. 2B,) 
wherein the plurality of electrically charged particles [14, 14’] comprise a first set of [[positively]] charged particles [14] and a second set of [[negatively]] charged particles [14’], a [[black]] color of the first set of [[positively]] charged particles [14] is the same as a [[black]] color of the second set of [[negatively]] charged particles [14’] (see at least ¶ 28,) and the first set of [[positively]] charged particles has a polarity that is opposite to a polarity of the second set of [[negatively]] charged particles (see at least ¶ 28.)

As per claims 2-3, since Johnson does not disclose the stabilizing agent in the dispersion, Johnson discloses the dispersion being free of the stabilizing agent, i.e., comprising less than 10% of a stabilizing agent by weight of the dispersion.
As per claim 5, Johnson discloses the color of first and second set of charged particles being black (see ¶ 28.)
As per claim 7, Johnson discloses a color of the fluid being white (see ¶ 28.)
As per claim 9, Johnson discloses the dispersion encapsulated within a plurality of capsules [16] and the medium further comprises a binder (see at least Fig. 5; ¶¶ 32-33.)
Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2012/0194899 A1.)
As per claim 15, Zhang discloses a variable transmission electro-optic medium  (see any of Figs. 1a-2c) comprising an encapsulated bistable dispersion including a plurality of electrically charged particles and a fluid, the charged particles being movable by application of an electric field and capable of being switched between an open state and a closed state (see any of Figs. 1a-1c; ¶¶ 28, 47-55, disclosing an encapsulated bistable dispersion including a plurality of electrically charged particles [13-15] and a fluid/solvent and the charged particles [13-15] being movable by application of an electric field and capable of being switched between an open state shown in Fig. 1b and a closed state shown in Fig. 1a or 1c; also see another embodiment shown in Figs. 2a-2c,)
wherein the plurality of electrically charged particles comprises a first set of charged particles [15] and a second set of charged particles [13], the first set of charged particles being light-transmissive (see at least Fig. 1a; ¶ 43; ¶ 48, disclosing the plurality of electrically charged particles comprises a first set of charged particles [15] having a charged polarity similar as of that of the black particles [14] and a second set of charged particles [13] having a charged polarity opposite to that of the black particles [14]; ¶ 39, disclosing the first set of charged particles [15] being transparent and having light-transmissive) and having an index of refraction that matches the index of refraction of the fluid (see at least ¶ 39, ¶ 41, disclosing the first set of charged particles [15] having an index of refraction that matches the index of refraction of the [[surrounding]] fluid/solvent,) and the second set of charged particles [13] having a charge polarity that is opposite to a polarity of the first set of charged particles [15] (see the above discussion.)

As per claims 16-17, since Zhang does not disclose the stabilizing agent in the dispersion, Johnson discloses the dispersion being free of the stabilizing agent, i.e., comprising less than 10% of a stabilizing agent by weight of the dispersion.
As per claim 18, Zhang discloses the color of the second set of charged particles [13] being white (see the discussion in the rejection of claim 15; or see at least ¶ 47.)
As per claim 19, Zhang discloses the fluid being colorless (see ¶ 47.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 (alternative), 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Paolini, Jr. et al. (US 2007/0146310 A1; hereinafter Paolini.)
Note that claim 2 can be construed as (i) “the dispersion comprising a stabilizing agent in the case of less than 10% and greater than 0% of a stabilizing agent by weight of the dispersion” or (ii) “the dispersion comprising no stabilizing agent in the case of free or 0% of a stabilizing agent by weight of the dispersion”. 
As per claims 2 and 4, Johnson does not explicitly disclose “the dispersion comprising less than 10% [[and greater than 0%]] of a stabilizing agent by weight of the dispersion” and “the stabilizing agent selected from the group consisting of polyisobutylene and polystyrene.”
However, in the same field of endeavor of the electrophoretic medium/display (see Paolini at least Abstract,) Paolini discloses that the benefit of providing 0.25% to 2.5% (i.e., less than 10%) of a stabilizing agent by weight of the dispersion and the stabilizing agent being polyisobutylene at least to increase in image stability without excessive increase in the switching time of the electrophoretic display is well-known and expected in the electrophoretic medium/display art (see at least ¶ 16.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a stabilizing agent in the Johnson dispersion, in view of the teaching in the Paolini reference, to improve the above modified electro-optic medium of the Johnson reference for the predictable result of at least increasing in image stability without excessive increase in the switching time of the electrophoretic display.

As per claim 11, Johnson discloses the dispersion encapsulated within a plurality of capsules [16] (see at least Fig. 5; ¶¶ 32-33,) but is silent to “a polymeric sheet comprising a plurality of sealed microcells and the dispersion is encapsulated within the plurality of sealed microcells,” as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Paolini at least Abstract,) Paolini discloses that it is well known in the electrophoretic display art to encapsulate the dispersion, which contains the plurality of charged particle in the fluid, within a plurality of capsules or to encapsulate the dispersion, which contains the plurality of charged particle in the fluid, within the plurality of sealed microcells in the polymeric sheet, in the electrophoretic medium (see at least ¶¶ 10-11.) Moreover, Applicant also discloses the same (see at least ¶¶ 39, 41 of the corresponding US publication 2021/0149267 A1.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electrophoretic medium of the Johnson to utilize the polymeric sheet comprising a plurality of sealed microcells encapsulating the dispersion within, in view of the teaching in the Paolini reference, to obtain the same predictable result.

As per claim 13, Johnson discloses the dispersion encapsulated within a plurality of capsules [16] (see at least Fig. 5; ¶¶ 32-33,) but is silent to “a continuous polymeric phase and the dispersion is provided in a plurality of droplets encapsulated in the continuous polymeric phase,” as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Paolini at least Abstract,) Paolini discloses that it is well known in the electrophoretic display art to encapsulate the dispersion, which contains the plurality of charged particle in the fluid, within a plurality of capsules or to provide the dispersion, which contains the plurality of charged particle in the fluid, in a plurality of droplets encapsulated in the continuous polymeric phase, in the electrophoretic medium (see at least ¶¶ 10-11.) Moreover, Applicant also discloses the same (see at least ¶¶ 39, 41 of the corresponding US publication 2021/0149267 A1.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electrophoretic medium of the Johnson to utilize a continuous polymeric phase encapsulating a plurality of droplets and the dispersion provided in the plurality of droplets, in view of the teaching in the Paolini reference, to obtain the same predictable result.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jacobson et al. (US 6,323,989 A1; hereinafter Jacobson.)
As per claim 6, Johnson discloses the fluid being [white] color and the observer seeing the [white] color of the fluid only in the scenario shown in Fig. 2A and described at ¶ 28, but is silent to the fluid being colorless, as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Jacobson at least Abstract,) Jacobson discloses the electrophoretic display using either (i) the colorless fluid with the color rear electrode to allow the observer to see the color of the rear electrode (as shown in Fig, 3A; Col. 14:38-52) or (ii) the color fluid to allow the observer to see the color of the fluid (see Col. 15:17-25,) thereby allowing the observer to see the same color when the color of the rear electrode in the above case (i) is same as the color of the color fluid in the above case (ii). 
Johnson, as discussed above, discloses the fluid being [white] color to allow the observer to see the [white] color of the fluid, which is similar to the above case (ii) of the Jacobson. Jacobson, as discussed above, discloses either using (i) the colorless fluid with the color rear electrode to allow the observer to see the color of the rear electrode or (ii) the color fluid to allow the observer to see the color of the fluid, thereby allowing the observer to see the same color. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the [white] color fluid and the rear electrode of the Johnson reference with the colorless fluid and the [white] color rear electrode, in view of the teaching in the Jacobson reference, to obtain the same predictable result.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Yamamoto et al. (US 2011/0080633 A1; hereinafter Yamamoto.)
As per claim 8, Johnson, as discussed in the rejection of claim 1, discloses the first set of [[positively]] charged particles [14] to the second set of [[negatively]] charged particles [14’] within the dispersion, but is silent to a weight ratio of the first set of [[positively]] charged particles to the second set of [[negatively]] charged particles within the dispersion being greater than 1.0, as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Yamamoto at least Figs. 1-2; Abstract,) Yamamoto discloses each of a first set of [[positively]] charged particles [5a] having an averaged diameter at least 3 times up to 15 times of an averaged diameter of each of a second set of [[negatively]] charged particles [5b] (see at least Fig. 2A; ¶ 147:1-3, disclosing a first set of [[positively]] charged particles [5a] and a second set of [[negatively]] charged particles [5b]; ¶ 132, disclosing each of a first set of [[positively]] charged particles [5a] having an averaged diameter at least 3 times up to 15 times of an averaged diameter of each of a second set of [[negatively]] charged particles [5b],) thereby improving the display contrast (see at least ¶ 131.)
Furthermore, since the number of the [[positively]] charged particles [5a] in the first set and the number of the [[negatively]] charged particles [5b] in the second set within the dispersion are equal (see Yamamoto at least Fig. 2) and the averaged diameter of the [[positively]] charged particles [5a] is at least 3 times up to 15 times of that of the [[negatively]] charged particles [5b], a person of ordinary skill in the art would recognize that a weight ratio of the first set of [[positively]] charged particles to the second set of [[negatively]] charged particles within the dispersion being greater than 1.0.
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the medium of the Johnson reference to have the averaged diameter of the [[positively]] charged particles to be at least 3 times up to 15 times of that of the [[negatively]] charged particles, to render a weight ratio of the first set of [[positively]] charged particles to the second set of [[negatively]] charged particles within the dispersion being greater than 1.0, in view of the teaching in the Yamamoto reference, to improve the above modified electro-optic medium of the Johnson reference for the predictable result of at least improving the display contrast.

As per claim 10, Johnson discloses a device comprising a layer of the variable transmission electro-optic medium of claim 9 disposed between two electrodes (see at least Figs. 1, 2, 5, disclosing a display device [1] comprising a layer of the variable transmission electro-optic medium disposed between the front electrode [6, 6’] and the rear electrode [7].) Johnson further discloses the electrophoretic display having a transmissivity state (see ¶ 2) and the front electrode [6, 6’] and the rear electrode [7] both are transparent (see at least ¶ 27,) but is silent to “the two electrodes being light-transmissive electrodes,” as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Yamamoto at least Figs. 1-2; Abstract,) Yamamoto discloses the electrophoretic display device [20] comprising a layer of the variable transmission electro-optic medium [400] disposed between two light-transmittivity electrodes [3, 4], thereby improving the visual image on the display device  (see at least Figs. 1-2; ¶ 77, disclosing the front and rear electrodes [3, 4] being transparent and having light-permeability or light-transmittivity ¶ 77.)
Johnson, as discussed above, discloses the two electrodes being transparent and the  display having a transmissivity state, but is silent to the two electrodes being light-transmittivity. Yamamoto remedies for the deficiency of the Johnson reference by explicitly disclosing the two transparent electrodes having light-transmittivity. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Yamamoto remedying for the deficiency of the Johnson reference for explicitly disclosing the two transparent electrodes being light-transmittivity electrodes or to utilize two light-transmittivity electrodes in the display device of the Johnson reference, in view of the teaching in the Yamamoto reference, to improve the above modified display device of the Johnson reference for the predictable result of at least improving the visual image on the display device.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Paolini, and further in view of Yamamoto.
As per claim 12, the modified Johnson, as discussed in the rejection of claim 11, obviously renders a device comprising a layer of the variable transmission electro-optic medium of claim 11 disposed between two electrodes (see at least Figs. 1, 2, 5, disclosing a display device [1] comprising a layer of the variable transmission electro-optic medium disposed between the front electrode [6, 6’] and the rear electrode [7].) Johnson further discloses the electrophoretic display having a transmissivity state (see ¶ 2) and the front electrode [6, 6’] and the rear electrode [7] both are transparent (see at least ¶ 27,) but is silent to “the two electrodes being light-transmissive electrodes,” as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Yamamoto at least Figs. 1-2; Abstract,) Yamamoto discloses the electrophoretic display device [20] comprising a layer of the variable transmission electro-optic medium [400] disposed between two light-transmittivity electrodes [3, 4], thereby improving the visual image on the display device  (see at least Figs. 1-2; ¶ 77, disclosing the front and rear electrodes [3, 4] being transparent and having light-permeability or light-transmittivity ¶ 77.)
Johnson, as discussed above, discloses the two electrodes being transparent and the  display having a transmissivity state, but is silent to the two electrodes being light-transmittivity. Yamamoto remedies for the deficiency of the Johnson reference by explicitly disclosing the two transparent electrodes having light-transmittivity. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Yamamoto remedying for the deficiency of the Johnson reference for explicitly disclosing the two transparent electrodes being light-transmittivity electrodes or to utilize two light-transmittivity electrodes in the display device of the Johnson reference, in view of the teaching in the Yamamoto reference, to improve the above modified display device of the Johnson reference for the predictable result of at least improving the visual image on the display device.

As per claim 14, the modified Johnson, as discussed in the rejection of claim 13, obviously renders a device comprising a layer of the variable transmission electro-optic medium of claim 13 disposed between two electrodes (see at least Figs. 1, 2, 5, disclosing a display device [1] comprising a layer of the variable transmission electro-optic medium disposed between the front electrode [6, 6’] and the rear electrode [7].) Johnson further discloses the electrophoretic display having a transmissivity state (see ¶ 2) and the front electrode [6, 6’] and the rear electrode [7] both are transparent (see at least ¶ 27,) but is silent to “the two electrodes being light-transmissive electrodes,” as claimed.
However, in the same field of endeavor of the electrophoretic medium/display (see Yamamoto at least Figs. 1-2; Abstract,) Yamamoto discloses the electrophoretic display device [20] comprising a layer of the variable transmission electro-optic medium [400] disposed between two light-transmittivity electrodes [3, 4], thereby improving the visual image on the display device  (see at least Figs. 1-2; ¶ 77, disclosing the front and rear electrodes [3, 4] being transparent and having light-permeability or light-transmittivity ¶ 77.)
Johnson, as discussed above, discloses the two electrodes being transparent and the  display having a transmissivity state, but is silent to the two electrodes being light-transmittivity. Yamamoto remedies for the deficiency of the Johnson reference by explicitly disclosing the two transparent electrodes having light-transmittivity. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Yamamoto remedying for the deficiency of the Johnson reference for explicitly disclosing the two transparent electrodes being light-transmittivity electrodes or to utilize two light-transmittivity electrodes in the display device of the Johnson reference, in view of the teaching in the Yamamoto reference, to improve the above modified display device of the Johnson reference for the predictable result of at least improving the visual image on the display device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Widger et al. (US 2018/0366069 A1; hereinafter Widger.)
As per claim 20, Johnson, as discussed in the rejection of claim 15, discloses the index of refraction of the fluid and the index of refraction of the first set of charged particles being matched, but is silent to “the index of refraction of the fluid and the index of refraction of the first set of charged particles is between 1.51 and 1.57 at 550 nm.”
However, in the same field of endeavor of the electrophoretic medium/display (see Widger at least Figs. 1A-1B; Abstract,) Widger discloses the index of refraction of the fluid and the index of refraction of the charged particles being between 1.51 and 1.57 at 550 nm to reduce haze (see at least ¶ 31.)
Johnson, as discussed above, discloses the index of refraction of the fluid and the index of refraction of the first set of charged particles being matched. Widger discloses the index of refraction of the fluid and the index of refraction of the charged particles being between 1.51 and 1.57 at 550 nm to reduce haze. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the fluid and the first set of charged particles, both having the index of refraction being between 1.51 and 1.57 at 550 nm, in view of the teaching in the Widger reference, to improve the above modified electro-optic medium of the Zhang reference for the predictable result of at least reducing haze in the electro-optic medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626